J. S31038/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
R.L.J., JR.,                             :         No. 2003 MDA 2019
                                         :
                        Appellant        :


          Appeal from the PCRA Order Entered November 12, 2019,
             in the Court of Common Pleas of Lancaster County
              Criminal Division at No. CP-36-CR-0000848-2015


BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED OCTOBER 02, 2020

      R.L.J., Jr. (hereinafter, “appellant”), appeals from the November 12,

2019 order denying, in part, and granting, in part,1 his amended petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. After careful review, we affirm.

      The factual history of this case is not pertinent to our disposition and

need not be reiterated here. On January 27, 2016, a jury found appellant

guilty of rape of a child, two counts of involuntary deviate sexual intercourse

with a child, unlawful contact with a minor, corruption of minors, incest, and




1  The PCRA court granted appellant relief with respect to his claim that the
lifetime registration requirements under SORNA were illegal. (See PCRA court
order, 11/13/19 at ¶ 2; PCRA court opinion, 11/12/19 at 22-37.) The
registration requirements are not a subject of the instant appeal.
J. S31038/20

indecent assault of a child less than 13 years of age.2       These convictions

stemmed from appellant’s repeated sexual assault of his minor daughter, who

was under the age of 13 at the time. Following a Sexual Offender Assessment

Board Evaluation, the trial court determined that appellant did not meet the

criteria to be classified a sexually violent predator. On May 10, 2016, the trial

court sentenced appellant to an aggregate term of 31 to 70 years’

imprisonment. In addition to his term of incarceration, appellant was required

to become a lifetime registrant under the Sexual Registration and Notification

Act (“SORNA”), 42 Pa.C.S.A. § 9799.10 et. seq. Appellant filed post-sentence

motions for reconsideration of his sentence, which were granted by the trial

court on August 5, 2016. That same day, the trial court resentenced appellant

to an aggregate judgment of sentence of 22 to 50 years’ imprisonment. The

registration requirements imposed by SORNA remained in place. On April 12,

2017, a panel of this court affirmed appellant’s judgment of sentence, and our

supreme court denied appellant’s petition for allowance of appeal on

September 19, 2017.       See Commonwealth v. Jusino, 169 A.3d 1159

(Pa.Super. 2017), appeal denied, 170 A.3d 1058 (Pa. 2017).

      The remaining procedural history of this case, as gleaned from the PCRA

court opinion, is as follows:

            On October 30, 2017, [appellant] filed a pro se
            Motion for Reconsideration of Sentence, which the
            court deemed as a timely, initial petition seeking relief

218 Pa.C.S.A. §§ 3121(c), 3125(b), 6318(a)(1), 6301(a)(1)(ii), 4302(b)(1),
and 3126(a)(7), respectively.


                                      -2-
J. S31038/20


          under the [PCRA]. Additionally, by order of the same
          date, the court granted [appellant] leave to proceed
          in forma pauperis; appointed Dennis C. Dougherty,
          Esquire, as counsel for [appellant]; granted counsel
          sixty days to file either an amended post-conviction
          motion or provide notice that no such amended
          motion would be filed; and, directed the attorney for
          the Commonwealth to file an answer within thirty days
          thereafter.      On December 28, 2017, counsel for
          [appellant] filed a Motion for Extension of Time to file
          an amended [PCRA] petition, which was granted by
          order of the same date. Thereafter, on March 2, 2018,
          counsel filed an Amended PCRA Petition alleging that
          [appellant’s] trial counsel was ineffective when he
          failed, at trial, to prevent the introduction of evidence
          regarding [appellant’s] prior police contacts and
          opinion evidence offered by Detective Gareth Lowe as
          to [appellant’s] veracity in his denial of the
          allegations. The Amended PCRA petition also alleges
          that [appellant] should not be required to register as
          a sex offender under SORNA as the crimes for which
          he was convicted occurred prior to December 20,
          2012.

          ....

          By order dated April 25, 2018, the court scheduled an
          evidentiary hearing relative to [appellant’s] Amended
          PCRA Petition. Following a change in date, the hearing
          was conducted before the court on August 3, 2018.
          On the same date, by agreement of the parties, the
          court scheduled a supplemental PCRA hearing for
          October 18, 2018. Subsequently, by agreement of
          the parties, the supplemental hearing was canceled,
          and the court established a briefing schedule by an
          order dated October 16, 2018.

          ....

          Thereafter, on June 19, 2019, the [PCRA c]ourt
          ordered counsel for the parties to submit
          supplemental written memoranda regarding the
          applicability of . . . Commonwealth v. Alston, 212
A.3d 526 (Pa.Super. 2019) (holding the defendant’s


                                    -3-
J. S31038/20


            SVP designation by clear and convincing evidence
            violated the state and federal constitutions and that
            the defendant was entitled to the lowest punishment
            under SORNA where his offenses straddled the
            operative dates between statutes governing sexual
            offender registration and continued registration of
            sexual offenders, and the jury did not specifically find
            dates of the offenses). The Commonwealth filed its
            memorandum on July 22, 2019, acknowledging that
            the present case is analogous to Alston, and
            contending that the court should, therefore, impose
            the lesser sex offender registration and notification
            requirements under subchapter I of Act 29 of 2018.

PCRA court opinion, 11/12/19 at 3-5 (footnotes omitted).

      On November 12, 2019, the PCRA court entered an opinion and order

denying appellant relief with respect to his ineffective assistance of counsel

claims but granted him relief with respect to his claim under the registration

requirements.3 As noted, the registration requirements are not a subject of

the instant appeal. This timely appeal followed on December 12, 2019. On

December 13, 2019, the PCRA court ordered appellant to file a concise

statement   of   errors   complained   of    on   appeal,   in   accordance   with

Pa.R.A.P. 1925(b).    Appellant filed a timely Rule 1925(b) statement on

January 2, 2020.     On January 3, 2020, the PCRA court entered an order

indicating that it was relying on the reasoning set forth in its November 12,

2019 opinion and that no further Rule 1925(a) opinion would be forthcoming.

      Appellant raises the following issues for our review:




3 The PCRA court concluded that appellant is subject to Megan’s Law II and
required to register for his lifetime based on the underlying offenses.


                                       -4-
J. S31038/20


            I.     [Whether] the PCRA court err[ed] when it found
                   trial counsel[4] was not ineffective when [trial]
                   counsel sought and did not object to the
                   introduction of [appellant’s] prior arrests[?]

            II.    [Whether] the PCRA court erred when it found
                   trial counsel was not ineffective when counsel
                   sought [Lancaster City Police Detective Gareth
                   Lowe’s] opinion testimony as to whether
                   [appellant] was lying when he denied the
                   accusations against him[?]

Appellant’s brief at 9, 15 (full capitalization omitted).

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super. 2014)

(citations omitted). In order to be eligible for PCRA relief, a petitioner must

plead and prove by a preponderance of the evidence that her conviction or

sentence arose from one or more of the errors listed at 42 Pa.C.S.A.

§ 9543(a)(2). Further, these issues must be neither previously litigated nor

waived. 42 Pa.C.S.A. § 9543(a)(3).

      Both of appellant’s claims concern the ineffectiveness of his trial

counsel. To prevail on a claim of ineffective assistance of counsel under the




4 Appellant was represented during his trial by Ronald Gross, Esq. (“trial
counsel”).


                                       -5-
J. S31038/20

PCRA, a petitioner must plead and prove by a preponderance of the evidence

that counsel’s ineffectiveness “so undermined the truth-determining process

that no reliable adjudication of guilt or innocence could have taken place.”

42 Pa.C.S.A. § 9543(a)(2)(ii). We apply a three-pronged test for determining

whether trial counsel was ineffective, derived from the test articulated by the

Supreme Court of the United States in Strickland v. Washington, 466 U.S.
668, 687 (1984), and as applied in Commonwealth v. Pierce, 527 A.2d 973

(Pa. 1987). Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa. 2013).

            The Pierce test requires a PCRA petitioner to prove:
            (1) the underlying legal claim was of arguable merit;
            (2) counsel had no reasonable strategic basis for his
            action or inaction; and (3) the petitioner was
            prejudiced—that is, but for counsel’s deficient
            stewardship, there is a reasonable likelihood the
            outcome of the proceedings would have been
            different.
Id., citing Pierce, 527 A.2d at 975.

      This court has explained that a petitioner “must meet all three prongs

of the test for ineffectiveness[.]” Commonwealth v. Charleston, 94 A.3d
1012, 1020 (Pa.Super. 2014) (citation and internal quotation marks omitted),

appeal denied, 104 A.3d 523 (Pa. 2014).        “[C]ounsel is presumed to be

effective and the burden of demonstrating ineffectiveness rests on appellant.”

Commonwealth v. Ousley, 21 A.3d 1238, 1242 (Pa.Super. 2011) (citation

omitted), appeal denied, 30 A.3d 487 (Pa. 2011). Additionally, we note that

counsel cannot be found ineffective for failing to raise a claim that is devoid

of merit. See Commonwealth v. Ligons, 971 A.2d 1125, 1146 (Pa. 2009).


                                       -6-
J. S31038/20

      Following a thorough review of the record, including the briefs of the

parties, the applicable law, and the well-reasoned opinion of the PCRA court,

it is our determination that appellant’s claims warrant no relief. The PCRA

court authored a comprehensive, 39-page opinion wherein it devoted

14 pages to discussing both of appellant’s ineffectiveness claims and

concluding that they are without arguable merit. We find that the PCRA court’s

conclusions are supported by competent evidence and are clearly free of legal

error. Specifically, we agree with the PCRA court that trial counsel was not

ineffective in failing to object to references to the fact that appellant had

previously been arrested, which were on the nearly 10-hour video recording

of appellant’s interrogation that the Commonwealth played for the jury.

(PCRA court opinion, 11/12/19 at 9.) As the PCRA court found, trial counsel

“credibly testified” that his chosen defense strategy was to demonstrate to the

jury that appellant was subject to an unfair and biased interrogation that

resulted in an involuntary and unreliable videotaped confession, and objecting

would have undercut his argument. (Id. at 10-12.) Moreover, we agree with

the PCRA court that any prejudice appellant suffered from reference to his

prior arrests was cured by the trial court’s cautionary instruction to the jury.

(Id. at 14-15.)

      Likewise, we agree with the PCRA court that trial counsel was not

ineffective for questioning Detective Lowe on his opinion of appellant’s

veracity during the recorded statement. (Id. at 16.) As explained by the



                                     -7-
J. S31038/20

PCRA court, although this testimony was prejudicial in nature, trial counsel’s

testimony at the evidentiary hearing revealed that the solicitation of this

opinion testimony from Detective Lowe “was consistent with his chosen

defense strategy.” (Id. at 17.) The PCRA court explained:

            [Trial] counsel diligently strived to convince the jury
            that [appellant’s] statement was given involuntarily,
            and     his   goal    was     to    demonstrate     that
            [Detective Lowe] had prematurely and unfairly
            formed an opinion as to [appellant’s] guilt before
            questioning him. As such, [Detective Lowe] became
            biased and fixated on [appellant] to the exclusion of
            all others. Such bias controlled the manner of the
            interrogation and led to [Detective Lowe’s]
            browbeating     [appellant]     into   the    damaging
            admissions[,] which were offered near the end of the
            extensive interview. [Trial c]ounsel took the position
            that [Detective Lowe] was unwilling to terminate the
            interrogation until he heard what he wanted to hear.
            Again, counsel repeatedly introduced evidence and
            offered such argument throughout the entire trial.
            The fact that such strategy was ultimately
            unsuccessful is of no import absent any indication that
            another strategy offered a significantly greater chance
            of success.
Id. at 17 (citation to notes of testimony omitted).

      Based on the foregoing, we adopt the relevant portions of the PCRA

court’s comprehensive opinion as our own for purposes of this appellate

review, and affirm its November 12, 2019 order denying, in part, appellant’s

amended PCRA petition.




                                     -8-
J. S31038/20




     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/2/2020




                          -9-